EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Anoff on 3-2-2021.

The application has been amended as follows: 
1.	(Currently Amended):  A method of enhancing fragrance of a rinse-off cleansing composition before use, and during cleansing, and perfume retention on the skin after cleansing, comprising, 
providing a bottle containing a cleansing composition, wherein the cleansing composition comprises:
a.	
i.	consisting of sodium trideceth-n sulfate, wherein n is from about 1 to about 3;
ii.	 

iii.	consisting of dipropylene glycol; 
iv.	
wherein the rinse-off cleansing composition is not a ringing gel;
wherein the cleansing composition in the bottle comprises a gel structurant comprising a lamellar phase; 
b.	dispensing the cleansing composition from the bottle onto an implement or directly onto the skin;
c.	lathering the cleansing composition in the implement or on the skin;
d.	applying the cleansing composition to the skin to cleanse the skin;
e.	rinsing the cleansing composition from the skin;
wherein at least a portion of the composition spontaneously becomes forms a microemulsion comprising at least a portion of the perfume upon dilution with water of about 3:1 by weight (water:composition) to about 10:1 by weight (water:composition) during the lathering, applying, and/or rinsing steps; 
f.	wherein the composition comprises a lather volume of more than 300 mL according to the Cylinder Method



3.	(Original):  The method of Claim 1, wherein the composition comprises from about 35% to about 60%, by weight of the composition, of surfactant.  

4.	(Original):  The method of Claim 1, wherein the surfactant comprises from about 30% to about 40%, by weight of the composition, of 

5.	Canceled):  

6.	(Canceled):  

7.	(Canceled):  

1, wherein the surfactant comprises sodium trideceth-2 sulfate, sodium trideceth-3 sulfate, 

9.	(Original):  The method of Claim 4, wherein the surfactant further comprises from about 2% to about 10%, by weight of the composition, of a cosurfactant. 

10.	(Original):  The method of Claim 9, wherein the cosurfactant comprises a betaine, an alkyl amidopropyl betaine, cocoamidopropyl betaine, or a combination thereof.

11.	(Original):  The method of Claim 1, wherein the composition comprises from about 8% to about 20%, by weight of the composition, of the perfume.  

12.	(Original):  The method of Claim 1, wherein the composition comprises from about 8% to about 16%, by weight of the composition, of the solvent.

13.	(Canceled).  

14.	(Original):  The method of Claim 1, wherein the composition comprises from about 30% to about 61%, by weight of the composition, of the combination of water and solvent.  



16.	(Original):  The method of Claim 1, wherein the weight percent of hydric solvent is from about 17% to about 35%, by weight of the surfactant.

17.	(Canceled).

18.	(Canceled):  

19.	(Original):  The method of Claim 1, wherein the GCMS count is at least about 15% more than the composition prior to dilution.

20.	(Currently Amended):  A method of enhancing fragrance of a rinse-off cleansing composition before use, and during cleansing, and perfume retention on the skin after cleansing, comprising
a.	providing a bottle containing a cleansing composition, wherein the cleansing composition comprises:
i.	from about 35% to about 45%, by weight of the composition, of a first surfactant comprising sodium tridecethwherein n is from about 1 to about 3; 
ii.	from about 2% to about 10%, by weight of the composition, of a cosurfactant comprising a betaine, an alkyl amidopropyl betaine, cocoamidopropyl betaine, or a combination thereof; 
iii.	from about 4% to about 15%, by weight of the composition, of a perfume; 
hydric solvent; and 
v.	water; 
wherein the rinse-off cleansing composition is not a ringing gel; 
wherein the cleansing composition in the bottle comprises a gel structurant comprising a lamellar phase; 
b.	dispensing the cleansing composition from the bottle onto an implement or directly onto the skin;
c.	lathering the cleansing composition in the implement or on the skin;
d.	applying the cleansing composition to the skin to cleanse the skin;
e.	rinsing the cleansing composition from the skin; 
wherein at least a portion of the composition spontaneously  microemulsion comprising at least a portion of the perfume upon dilution with water of about 3:1 by weight (water:composition) to about 10:1 by weight (water:composition) during the lathering, applying, and/or rinsing steps; 
wherein the composition comprises a lather volume of more than 300 mL according to the Cylinder Method. 

21.	(New) A method of enhancing fragrance of a rinse-off cleansing composition before use, and during cleansing, and perfume retention on the skin after cleansing, comprising, 
a.	providing a bottle containing a cleansing composition, wherein the cleansing composition comprises:

1.	from about 30% to about 40%, by weight of the composition, of a first surfactant comprising sodium trideceth-n sulfate, wherein n is from about 1 to about 3 
2.	from about 5% to about 8%, by weight of the composition, of a cosurfactant comprising cocamidopropyl betaine; 
ii.	from about 4% to about 15%, by weight of the composition, of a perfume; 
iii.	from about 7% to about 19%, by weight of the composition, of dipropylene glycol; and 
iv.	water; 

wherein the rinse-off cleansing composition is not a ringing gel; 
wherein the cleansing composition in the bottle comprises a gel structurant comprising a lamellar phase;
b.	dispensing the cleansing composition from the bottle onto an implement or directly onto the skin;
c.	lathering the cleansing composition in the implement or on the skin;
d.	applying the cleansing composition to the skin to cleanse the skin;
e.	rinsing the cleansing composition from the skin;
wherein at least a portion of the composition spontaneously becomes forms a microemulsion comprising at least a portion of the perfume upon dilution with water of about 3:1 by weight (water:composition) to about 10:1 by weight (water:composition) during the lathering, applying, and/or rinsing steps; 


22.	The method of Claim 22 21 wherein the composition comprises a lather volume of more than 500 mL.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach with applicant’s method of applying a specific skin cleanser from a bottle implement, comprising sodium trideceth sulfate; perfume, dipropylene glycol; water within a structured lamellar phase; dispensing onto the skin, and spontaneously forming a microemulsion within the parameters as claimed. The prior art at best teaches a plethora of ingredients within a broad range of proportions with0ut a clear teaching of forming a microemulsion or any suggestion of forming a microemulsion upon diluting within the ratios as claimed. The picking and choosing ingredients, proportions and hindsight reasoning, does not suggest a prima facie case of obviousness. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761